Name: Commission Regulation (EC) NoÃ 984/2005 of 28 June 2005 determining the extent to which applications lodged in June 2005 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) NoÃ 2497/96 can be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  European construction;  Asia and Oceania
 Date Published: nan

 29.6.2005 EN Official Journal of the European Union L 167/7 COMMISSION REGULATION (EC) No 984/2005 of 28 June 2005 determining the extent to which applications lodged in June 2005 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2497/96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel (1), and in particular Article 4(5) thereof, Whereas: The applications for import licences lodged for the period 1 July to 30 September 2005 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 2005 submitted pursuant to Regulation (EC) No 2497/96 shall be met as referred to in the Annex. 2. Application for import licences for the period 1 October to 31 December 2005 may be lodged pursuant to Regulation (EC) No 2497/96 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 338, 28.12.1996, p. 48. Regulation as last amended by Regulation (EC) No 361/2004 (OJ L 63, 28.2.2004, p. 15). ANNEX Group No Percentage of acceptance of import licences submitted for the period of 1 July to 30 September 2005 Total quantity available for the period of 1 October to 31 December 2005 (t) I1 4,646436 371,00 I2  132,50